Citation Nr: 0433962	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
scar.

2.  Entitlement to service connection for carpal tunnel 
syndrome as secondary to service-connected residuals of a 
gunshot wound to the abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from May 1965 
to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which, in pertinent part, 
denied service connection for carpal tunnel syndrome as 
secondary to service-connected residuals of a gunshot wound 
to the abdomen, and granted service connection for residuals 
of a scar, assigning a noncompensable rating for the 
condition.  The veteran appeals for a compensable rating for 
his scar and for service connection for carpal tunnel 
syndrome.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for a compensable rating and 
service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In the veteran's September 2003 substantive appeal (VA Form 
9), he did not request a hearing before the Board.  However, 
in a statement dated in February 2004, he noted that he had 
previously requested a hearing in 1995 in connection with an 
appeal for the same issues, and such hearing had not been 
received.  The Board construes this statement as a request 
for a hearing on the issues presently before the Board.  
Additionally, in a written statement dated in November 2004, 
the veteran's representative noted that the veteran had 
requested a Board hearing at the RO (i.e., Travel Board 
hearing).  To accord the veteran due process, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003). 

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




